Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn Williams appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence and denying his subsequent motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of Williams’ § 3582(c)(2) motion for the reasons stated by the district court. United States v. Williams, No. 5:95-cr-00136-*290F-3 (E.D.N.C. May 17, 2011). Because the district court lacked the authority to consider Williams’ motions for reconsideration, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.), cert. denied, - U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the district court’s orders denying the motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.